                   Case 2:15-cr-00237-TLN Document 16 Filed 01/04/21 Page 1 of 8



From:                ECF Internet <ecfMOW.notification@mow.uscourts.gov>
Sent:                Monday, December 21, 2020 12:34 PM
To:                  Mow Atynots
                                                                                                          FILED
                                                                                                          Jan 04, 2021
Subject:             Activity in Case 4:20-mj-00183-WBG USA v. Hollimon                               CLERK, U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF CALIFORNIA




ThisisanautomaticeͲmailmessagegeneratedbytheCM/ECFsystem.PleaseDONOTRESPONDtothiseͲmail
becausethemailboxisunattended.
***NOTETOPUBLICACCESSUSERS***JudicialConferenceoftheUnitedStatespolicypermitsattorneysofrecordand
partiesinacase(includingproselitigants)toreceiveonefreeelectroniccopyofalldocumentsfiledelectronically,if
receiptisrequiredbylawordirectedbythefiler.PACERaccessfeesapplytoallotherusers.Toavoidlatercharges,
downloadacopyofeachdocumentduringthisfirstviewing.However,ifthereferenceddocumentisatranscript,the
freecopyand30pagelimitdonotapply.

                                                    U.S.DistrictCourt

                                               WesternDistrictofMissouri

Notice of Electronic Filing

Thefollowingtransactionwasenteredon12/21/2020at2:33PMCSTandfiledon12/21/2020
CaseName:        USAv.Hollimon
CaseNumber:       4:20ͲmjͲ00183ͲWBG
Filer:
DocumentNumber:8

DocketText:
Notice to Eastern District of California. of a Rule 5 Transfer as to Deborah Hollimon. Your case
number is: 2:15-CR-0237-KJM. The clerk will transmit restricted documents via email. If you
require certified copies of any documents, please send a request to
kcgen@mow.uscourts.gov. If you wish to designate a different email address for future
transfers, send your request to InterDistrictTransfer_TXND@txnd.uscourts.gov. (Attachments:
# (1) Documents) (Melvin, Greg) 


4:20ͲmjͲ00183ͲWBGͲ1Noticehasbeenelectronicallymailedto:

FPDbelinda_bye@fd.org,cachet_williams@fd.org,chris_kee@fd.org,sandy_schnack@fd.org,
stephanie_elliott@fd.org,terri_newell@fd.org

RonnaHollomanͲHughesronna_hollomanͲhughes@fd.org,belinda_bye@fd.org,cachet_williams@fd.org,
sandy_schnack@fd.org,stephanie_elliott@fd.org

JeffreyQuinnMcCartherjeffrey.mccarther@usdoj.gov,CaseView.ECF@usdoj.gov,USAMOW.ECFNVC@usdoj.gov

4:20ͲmjͲ00183ͲWBGͲ1Itisthefiler'sresponsibilityfornoticingthefollowingpartiesbyothermeans:

Thefollowingdocument(s)areassociatedwiththistransaction:

                                                             1
          Case 2:15-cr-00237-TLN Document 16 Filed 01/04/21 Page 2 of 8
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI



UNITED STATES OF AMERICA

                              Plaintiff,

-vs-                                         Case No. 20-000183-01-MJ-W-WBG


DEBORAH HOLLIMON

                        Defendant.
_____________________________________


                                   ORDER APPOINTING
                                FEDERAL PUBLIC DEFENDER

       The above-named defendant, who is currently in custody and is scheduled to appear before
this Court and defendant not having waived counsel, it is
       ORDERED that Laine Cardarella, Federal Public Defender, and Steve Moss, William M.
Ermine, Anita Burns, Travis Poindexter, Robert Kuchar, Ronna Holloman-Hughes, William
Raymond, Carie Allen, Todd M. Schultz, Jedrick H Burgos Amador, and Lesley Smith, Assistant
Federal Public Defenders, Scarritt Building, Suite 300, 818 Grand Avenue, Kansas City, Missouri
64106, telephone number (816) 471-8282; David R. Mercer, Ann Koszuth, Michelle Nahon, Ian
A. Lewis and Michelle Law, Assistant Federal Public Defenders,   901 St. Louis Street, Suite 801,
Springfield, Missouri 65806, telephone number (417) 873-9022     and Troy Stabenow, Assistant
Federal Public Defender, 221 Bolivar Street, Suite 104, Jefferson City, MO 65101, telephone
number (573) 636-8747, be, and they are hereby, appointed to represent the defendant before the
Court and in all proceedings thereafter unless and until relieved by order of the United States
District Court for the Western District of Missouri.


                                             /s/ W. Brian Gaddy
                                             W. BRIAN GADDY
                                             UNITED STATES MAGISTRATE JUDGE

Kansas City, Missouri
December 17, 2020
                       Case 2:15-cr-00237-TLN Document 16 Filed 01/04/21 Page 3 of 8
AO 466A (Rev. 12/17) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         Western District
                                                      __________ DistrictofofMissouri
                                                                             __________

                 United States of America                                   )
                            v.                                              )    Case No. 4:20-mj-00183-WBG-1
                                                                            )
                  DEBORAH HOLLIMON                                          )
                                                                            )    Charging District’s Case No.           2:15-CR-00237-TLN
                            Defendant                                       )

                                                 WAIVER OF RULE 5 & 5.1 HEARINGS
                                                      (Complaint or Indictment)

          I understand that I have been charged in another district, the (name of other court)
                                            U.S. District Court - Eastern District of California                                            .

          I have been informed of the charges and of my rights to:

          (1)       retain counsel or request the assignment of counsel if I am unable to retain counsel;

          (2)       an identity hearing to determine whether I am the person named in the charges;

          (3)       production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

          (4)       a preliminary hearing to determine whether there is probable cause to believe that an offense has been
                    committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
                    unless I have been indicted beforehand.

          (5)       a hearing on any motion by the government for detention;

          (6)       request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

          I agree to waive my right(s) to:
          X
          u         an identity hearing and production of the warrant.
          u         a preliminary hearing.
          u         a detention hearing.
          u         an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
                    or detention hearing to which I may be entitled in this district. I request that my
                    u preliminary hearing and/or u detention hearing be held in the prosecuting district, at a time set by
                    that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.


Date:     12/17/2020                                        /s/ Deborah Hollimon
                                                                                          Defendant’s signature



                                                                                                             attorney
                                                                                    Signature of defendant’s atto

                                                            Ronna Holloman-Hughes
                                                                                   Printed name of defendant’s attorney
             Case 2:15-cr-00237-TLN Document 16 Filed 01/04/21 Page 4 of 8


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                                Plaintiff,        )
                                                  )
                        v.                        )    Case No. 20-MJ-00183-01-WBG
                                                  )
                                                  )
 DEBORAH HOLLIMON,                                )
                                                  )
                                Defendant.        )
                                                  )

                               NOTICE PURSUANT TO THE
                             DUE PROCESS PROTECTIONS ACT

       Pursuant to the Due Process Protections Act, the Court confirms the United States’ obligation

to disclose to the defendant all exculpatory evidence – that is, evidence that favors the defendant or

casts doubt on the United States’ case, as required by Brady v. Maryland, 373 U.S. 83 (1963) and its

progeny, and ORDERS the United States to do so. Failure to disclose exculpatory evidence in a timely

manner may result in consequences, including, but not limited to, exclusion of evidence, adverse

jury instructions, dismissal of charges, contempt proceedings, disciplinary action, or sanctions by

the Court.



DATE: December 17, 2020                               /s/ W. Brian Gaddy
                                                      W. BRIAN GADDY
                                                      UNITED STATES MAGISTRATE JUDGE
          Case 2:15-cr-00237-TLN Document 16 Filed 01/04/21 Page 5 of 8


                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                           Plaintiff,          )        Western District of Missouri
                                               )        Case No. 20-MJ-00183-01-WBG
vs.                                            )
                                               )       Eastern District of California
DEBORAH HOLLIMON,                              )       Case No. 2:15-CR-0237-KJM
                                               )
                           Defendant.          )



                                              ORDER
       On December 17, 2020, Defendant Deborah Hollimon appeared with appointed counsel on
an arrest warrant issued by the United States District Court for the Eastern District of California.
Defendant knowingly and voluntarily waived an identity and removal hearing. Defendant was
remanded to the custody of the United States Marshal. It is, therefore,
       ORDERED that the United States Marshal for the Western District of Missouri is directed
to transport Defendant to the United States District Court for the Eastern District of California, for
all further proceedings.

DATE: December 18, 2020                          /s/ W. Brian Gaddy
                                               W. BRIAN GADDY
                                               UNITED STATES MAGISTRATE JUDGE
                          Query   Reports      Utilities    Help   What's New    Log Out
                    Case 2:15-cr-00237-TLN Document 16 Filed 01/04/21 Page 6 of 8
                                                                                                            CLOSED

                                      U.S. District Court
                           Western District of Missouri (Kansas City)
                CRIMINAL DOCKET FOR CASE #: 4:20-mj-00183-WBG All Defendants


Case title: USA v. Hollimon                                              Date Filed: 12/14/2020
                                                                         Date Terminated: 12/18/2020

Assigned to: Magistrate Judge W. Brian Gaddy

Defendant (1)
Deborah Hollimon                                           represented by FPD
TERMINATED: 12/18/2020                                                    Federal Public Defender
                                                                          818 Grand Boulevard
                                                                          Suite 300
                                                                          Kansas City, MO 64106
                                                                          (816) 471-8282
                                                                          Email: belinda_bye@fd.org
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Public Defender or Community
                                                                          Defender Appointment
                                                                          Bar Status:

                                                                         Ronna Holloman-Hughes
                                                                         Federal Public Defender's Office - KCMO
                                                                         Walnut Street
                                                                         1000 Walnut
                                                                         Ste. 600
                                                                         Kansas City, MO 64106
                                                                         816-471-8282
                                                                         Fax: 816-471-8008
                                                                         Email: ronna_holloman-hughes@fd.org
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED
                                                                         Designation: Public Defender or Community
                                                                         Defender Appointment
                                                                         Bar Status: Active

Pending Counts                                                           Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                                        Disposition
None
                      Case 2:15-cr-00237-TLN Document 16 Filed 01/04/21 Page 7 of 8
Highest Offense Level (Terminated)
None

Complaints                                                                Disposition
Rule 5 - Indictment from Eastern District of
California



Plaintiff
USA                                                       represented by Jeffrey Quinn McCarther
                                                                         United States Attorney's Office-KCMO
                                                                         400 E 9th Street
                                                                         Suite 5510
                                                                         Kansas City, MO 64106
                                                                         816-426-3122
                                                                         Fax: 816-426-4328
                                                                         Email: jeffrey.mccarther@usdoj.gov
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED
                                                                         Designation: Assistant US Attorney
                                                                         Bar Status: Active
Email All Attorneys
Email All Attorneys and Additional Recipients


Date Filed        # Docket Text
12/14/2020        1   RULE 5 Indictment as to Deborah Hollimon (1). (Williams, Teresa) (Main Document 1 replaced
                      on 12/14/2020) (Williams, Teresa). (Additional attachment(s) added on 12/14/2020: # 1 Warrant)
                      (Williams, Teresa). (Entered: 12/14/2020)
12/14/2020        2   ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Deborah Hollimon. Signed on
                      12/17/2020 by Magistrate Judge W. Brian Gaddy.(Williams, Teresa) (Entered: 12/14/2020)
12/14/2020        3   NOTICE OF HEARING as to Deborah Hollimon. This is the official notice for this hearing. Initial
                      Appearance - Rule 5 and Removal/Identity Hearing set for 12/17/2020 01:00 PM via Video
                      Teleconference before Magistrate Judge W. Brian Gaddy. [Zoom hearings will be sent to all
                      parties.] This is a TEXT ONLY ENTRY. No document is attached. (Williams, Teresa) (Entered:
                      12/14/2020)
12/15/2020            Ronna Holloman-Hughes assigned attorney for Deborah Hollimon. Signed on 12/15/2020 by
                      Magistrate Judge W. Brian Gaddy. This is a TEXT ONLY ENTRY. No document is attached.
                      (Williams, Teresa) (Entered: 12/15/2020)
12/17/2020        4   WAIVER of Rule 5(c)(3) Hearings by Deborah Hollimon (Williams, Teresa) (Main Document 4
                      replaced on 12/17/2020) (Williams, Teresa). (Entered: 12/17/2020)
12/17/2020        5   Minute Entry for proceedings held before Magistrate Judge W. Brian Gaddy: INITIAL
                      APPEARANCE in Rule 5(c)(3) Proceedings and REMOVAL/IDENTITY HEARING as to
                      Deborah Hollimon held on 12/17/2020.

                      All parties present and ready for hearing, via videoconference. Defendant consents to hearing via
                 videoconference. Defendant held to answer in case 12:15-cr-00237-TLN in the U.S. District Court
                  Case
                 of      2:15-cr-00237-TLN
                    the Eastern                  Document
                                District of California.      16 Filed
                                                        The Court       01/04/21
                                                                  advises defendantPage
                                                                                    of her8rights.
                                                                                             of 8 Defendant waives
                 formal reading of the indictment from the Eastern District of California. The Government
                 summarizes its charges and penalties.

                 The Court advises the defendant of Rule 20 and Rule 5. Court finds the defendant voluntarily
                 waives her right to a Removal/Identity hearing. Defendant authorizes defense counsel to submit a
                 written waiver bearing an electronic signature on her behalf. The waiver will be filed. Defendant
                 was recently sentenced in a case in the U.S. District Court of Western Missouri. The sentence not
                 having been discharged, defendant is not entitled to a detention hearing. Defendant remanded to
                 the custody of the U.S. Marshal for transfer to the charging district. Written order to follow.

                 Counsel appearing for USA: Mike Green. Counsel appearing for Defendant: Ronna Holloman-
                 Hughes. Time in court: 1:09 pm to 1:27 pm. To order a transcript of this hearing please contact
                 Teresa Williams, 816-512-5774. This is a TEXT ONLY ENTRY. No document is attached.
                 (Williams, Teresa) (Entered: 12/17/2020)
12/17/2020   6   NOTICE PURSUANT TO THE DUE PROCESS PROTECTIONS ACT for Deborah Hollimon.
                 Signed on December 17, 2020 by Magistrate Judge W. Brian Gaddy. (Kanoy, Sarah) (Entered:
                 12/17/2020)
12/18/2020   7   ORDER OF REMOVAL to the United States District Court for the Eastern District of California
                 as to Deborah Hollimon. Signed on 12/18/20 by Magistrate Judge W. Brian Gaddy. (Kitsmiller,
                 Julia) (A copy of the Order was delivered to the US Marshal Service via email on 12/18/20.)
                 (Kitsmiller, Julia). (Entered: 12/18/2020)
12/21/2020   8   Notice to Eastern District of California. of a Rule 5 Transfer as to Deborah Hollimon. Your case
                 number is: 2:15-CR-0237-KJM. The clerk will transmit restricted documents via email. If you
                 require certified copies of any documents, please send a request to kcgen@mow.uscourts.gov. If
                 you wish to designate a different email address for future transfers, send your request to
                 InterDistrictTransfer_TXND@txnd.uscourts.gov. (Attachments: # 1 Documents) (Melvin, Greg)
                 (Entered: 12/21/2020)
